DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/813,752 filed on 03/10/2020.
Claims 14-17 have been cancelled.
Claims 1-13 are currently pending and have been examined.
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a moving assist device (machine). Dependent claims 2-12 are also directed towards a moving assist device (machine). Claim 13 is directed towards a moving assist system (machine).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites calculate a composite route from a place of departure to a destination with respect to the information related to the parking lot, the vehicle route and the wheelchair route, wherein the composite route includes the parking lot as an intermediate point, the vehicle route that indicates moving using a vehicle, and the wheelchair route that indicates moving using a wheelchair, collect information of road barriers using a deep learning of utilizing an image recognition model for recognizing objects which are the road barriers from images and determine presence of the road barriers from movies using the image recognition model, perform an evaluation of the composite route on a basis of barriers included in the composite route, wherein the barriers include parking lot barriers related to the parking lot and the road barriers related to the wheelchair route, and generate an assist map obtained by displaying a recommended route based on the evaluation on a map. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person planning a route from a start point to a destination, evaluating the route as a result of detecting obstacles on the planned route, and altering the route accordingly. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites two additional element – a storage unit and a processor. Both elements are recited at a high-level of generality (i.e., as received data) such that they amount to no more than mere instructions to apply the exception using a generic storage unit and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Moreover, claim 13 recites four additional element – a moving assist device, a storage unit, a processor, and a user terminal. All four elements are recited at a high-level of generality (i.e., as received data) such that they amount to no more than mere instructions to apply the exception using a generic moving assist device, storage unit, processor, and user terminal. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
This type of abstract idea recited in claims 1-13 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage unit and a processor amount to no more than mere instructions to apply the exception using a generic storage unit and processor. Mere instructions to apply an exception using a storage unit and a processor cannot provide an inventive concept.
With regards to claim 13, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a moving assist device, a storage unit, a processor, and a user terminal amount to no more than mere instructions to apply the exception using a generic moving assist device, storage unit, processor, and user terminal. Mere instructions to apply an exception using a moving assist device, a storage unit, a processor, and a user terminal cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-12 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible. 
For example, dependent claim 7 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi (U.S. Pub. No. 2005/0256885 A1) in view of Ishikawa (JP 2018101287 A) in further view of Penilla (U.S. Pub. No. 2017/0169712 A1) in even further view of Jeong (KR 101748121 B1).

Regarding Claim 1:
Yairi teaches:
A moving assist device that assists a wheelchair user to move, the moving assist device comprising:, (“The present invention relates to a self-sustained moving support system, a method of the same and a recording medium, especially, in particular to a technology applicable for the barrier-free moving support for handicapped persons and aged persons.” (Yairi: Technical Field – 1st paragraph))
a vehicle route and a wheelchair route;, (“The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5.” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5))
calculate a composite route from a place of departure to a destination, (“compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data” (Yairi: Disclosure of the Invention – 11th paragraph))
the vehicle route and the wheelchair route, wherein the composite route includes, (“The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5.” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5))
and the wheelchair route that indicates moving using a wheelchair;, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
related to the wheelchair route;, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
and generate an assist map obtained by displaying a recommended route, (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit in this case based on its ability to output a map and guide route.)
Yairi does not teach but Ishikawa teaches:
perform an evaluation of the composite route on a basis of barriers included in the composite route,, (“An information distribution device 10 as an evaluation device comprises an acquisition part 42 which acquires information showing driving capability as feature information showing features of driving by a user, and an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 2-6, FIG. 2) Ishikawa further discusses the evaluation of a route based on barriers and states “the information distribution device 10 determines whether the number of times that an accident has occurred in a predetermined route exceeds a predetermined threshold based on the acquired information, and if the number of times that the accident has occurred exceeds a predetermined threshold, A score value indicating the quality of the route may be deducted. In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process.” (Ishikawa: Description – 79th-80th paragraphs, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
based on the evaluation on a map., (“an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 4-6, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
a storage unit that is a storage medium, which stores, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
information related to a parking lot,, (“parking location data, locator data for parking spots” (Penilla: Drawings – 46th paragraph, FIG. 10))
and a processor, being communicated with the storage unit and configured to:, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
with respect to the information related to the parking lot,, (“parking location data, locator data for parking spots” (Penilla: Drawings – 46th paragraph, FIG. 10))
the parking lot as an intermediate point, the vehicle route that indicates moving using a vehicle,, (“a method for navigating a vehicle automatically from a current location to a destination location without a human operator is provided. The method includes identifying a vehicle location using global positioning system (GPS) data regarding the vehicle. Also included is identifying that the vehicle location is near or at a parking location. Then, using mapping data defined for the parking location. The mapping data at least in part is used to find a path at the parking location to avoid a collision of the vehicle with at least one physical structure when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
wherein the barriers include parking lot barriers related to the parking lot and the road barriers, (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Yairi in view of Ishikawa in further view of Penilla does not teach but Jeong teaches:
collect information of road barriers using a deep learning of utilizing an image recognition model for recognizing objects which are the road barriers from images and determine presence of the road barriers from movies using the image recognition model;, (“The present invention relates to a real-time image detection system, and more particularly, to a method and system for analyzing a traffic flow and an unexpected situation in roads, tunnels, bridges, etc., and detecting a specific object in an image using a change detection technique and a deep learning technique A real-time image detection system based on object recognition, and a method thereof.” (Jeong: Description – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa in further view of Penilla with these above aforementioned teachings from Jeong in order to create a safe and effective moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Jeong’s system and method for detecting image in real-time based on object recognition as “traffic flows and emergencies in traffic are a series of non-repetitive and unpredictable events that occur on the road. For example, there are obstacles on the road due to traffic speculation, traffic accidents, road construction, , Road maintenance work, and other unusual events. When an unexpected situation occurs, the normal flow of the traffic flow is broken, the capacity of the road is reduced, and the traffic congestion and the air pollution cause enormous social and economic losses.” (Jeong: Description – 3rd paragraph) Combining Yairi and Jeong would therefore create an efficient system able to “detect the unexpected sudden situation more quickly” (Jeong: Description – 3rd paragraph), in order to “effectively cope with an unforeseen unexpected situation” (Jeong: Description – 3rd paragraph).
Regarding Claim 2:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 1. Yairi does not teach but Ishikawa teaches:
[…] score the parking lot barriers and the road barriers, and evaluate the composite route on a basis of a total score of the composite route., (“the evaluation unit 43 calculates a score indicating the quality of the route based on the identified driving ability (step S203). For example, the evaluation unit 43 calculates a score indicating the quality of the route” (Ishikawa: Description – 46th paragraph, FIG. 2, 7) Ishikawa further discusses the evaluation of a route based on barriers and states “the information distribution device 10 determines whether the number of times that an accident has occurred in a predetermined route exceeds a predetermined threshold based on the acquired information, and if the number of times that the accident has occurred exceeds a predetermined threshold, A score value indicating the quality of the route may be deducted. In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process.” (Ishikawa: Description – 79th-80th paragraphs, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 1, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 3:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 2. Yairi does not teach but Ishikawa teaches:
The moving assist device according to claim 2, wherein the road barriers include a vibration generated during passing through the wheelchair route,, (“In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process. Therefore, the information distribution device 10 acquires information indicating vibrations that occur while the user U is moving along a predetermined route from the terminal device 100 used by the user U. For example, the information distribution device 10 acquires information indicating the acceleration acquired by the terminal device 100 using an acceleration sensor or the like, and based on the acquired information, strong vibration generated when the user U moves along a predetermined route. Identify sheath frequency. And the information delivery apparatus 10 may deduct the score value which shows the quality of the path | route, when the strength and frequency of the identified vibration exceed a predetermined threshold value.” (Ishikawa: Description – 79th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
[…] score the road barrier related to the vibration on a basis of at least either a strength of the vibration and a distance by which the vibration continues, and evaluate the composite route on a basis of the total score including a score for the vibration., (“In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process. Therefore, the information distribution device 10 acquires information indicating vibrations that occur while the user U is moving along a predetermined route from the terminal device 100 used by the user U. For example, the information distribution device 10 acquires information indicating the acceleration acquired by the terminal device 100 using an acceleration sensor or the like, and based on the acquired information, strong vibration generated when the user U moves along a predetermined route. Identify sheath frequency. And the information delivery apparatus 10 may deduct the score value which shows the quality of the path | route, when the strength and frequency of the identified vibration exceed a predetermined threshold value.” (Ishikawa: Description – 79th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 4:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 1. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 1, wherein: the storage unit is configured to store a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot;, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] determine whether or not an object or an action with a probability of becoming the parking lot barrier for a user […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 5:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 2. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 2, wherein: the storage unit is configured to store a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot;, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] determine whether or not an object or an action with a probability of becoming the parking lot barrier for a user […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 6:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 3. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 3, wherein: the storage unit is configured to store a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot;, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] determine whether or not an object or an action with a probability of becoming the parking lot barrier for a user […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 7:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 1. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 1, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 8:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 2. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 2, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 9:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 3. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 3, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 10:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 4. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 4, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 11:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 5. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 5, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 12:
Yairi in view of Ishikawa in further view of Penilla in even further view of Jeong, as shown in the rejection above, discloses the limitations of claim 6. Yairi further teaches:
[…] display an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 6, wherein the processor is configured to, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] communicate with a parking lot booking system that manages the parking lot, […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] wherein the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] and the processor is configured to […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] transmit a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which […], (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
[…] the processor […], (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
[…] detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 13:
Yairi teaches:
A moving assist system comprising: a moving assist device that assists a wheelchair user to move, wherein the moving assist device comprises:, (“The present invention relates to a self-sustained moving support system, a method of the same and a recording medium, especially, in particular to a technology applicable for the barrier-free moving support for handicapped persons and aged persons.” (Yairi: Technical Field – 1st paragraph))
a vehicle route and a wheelchair route;, (“The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5.” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5))
calculate a composite route from a place of departure to a destination, (“compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data” (Yairi: Disclosure of the Invention – 11th paragraph))
the vehicle route and the wheelchair route, wherein the composite route includes, (“The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5.” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5))
and the wheelchair route that indicates moving using a wheelchair;, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
related to the wheelchair route;, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
and generate an assist map obtained by displaying a recommended route, (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit in this case based on its ability to output a map and guide route.)
Yairi does not teach but Ishikawa teaches:
perform an evaluation of the composite route on a basis of barriers included in the composite route,, (“An information distribution device 10 as an evaluation device comprises an acquisition part 42 which acquires information showing driving capability as feature information showing features of driving by a user, and an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 2-6, FIG. 2) Ishikawa further discusses the evaluation of a route based on barriers and states “the information distribution device 10 determines whether the number of times that an accident has occurred in a predetermined route exceeds a predetermined threshold based on the acquired information, and if the number of times that the accident has occurred exceeds a predetermined threshold, A score value indicating the quality of the route may be deducted. In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process.” (Ishikawa: Description – 79th-80th paragraphs, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
based on the evaluation on a map;, (“an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 4-6, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
a storage unit that is a storage medium, which stores, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
information related to a parking lot,, (“parking location data, locator data for parking spots” (Penilla: Drawings – 46th paragraph, FIG. 10))
and a processor, being communicated with the storage unit and configured to:, (“A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.).” (Penilla: Detailed Embodiments – 60th paragraph))
with respect to the information related to the parking lot,, (“parking location data, locator data for parking spots” (Penilla: Drawings – 46th paragraph, FIG. 10))
the parking lot as an intermediate point, the vehicle route that indicates moving using a vehicle,, (“a method for navigating a vehicle automatically from a current location to a destination location without a human operator is provided. The method includes identifying a vehicle location using global positioning system (GPS) data regarding the vehicle. Also included is identifying that the vehicle location is near or at a parking location. Then, using mapping data defined for the parking location. The mapping data at least in part is used to find a path at the parking location to avoid a collision of the vehicle with at least one physical structure when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
wherein the barriers include parking lot barriers related to the parking lot and the road barriers, (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
and a user terminal that includes a display for displaying the assist map., (“a graphical user display in the vehicle” (Penilla: Detailed Embodiments – 77th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Yairi in view of Ishikawa in further view of Penilla does not teach but Jeong teaches:
collect information of road barriers using a deep learning of utilizing an image recognition model for recognizing objects which are the road barriers from images and determine presence of the road barriers from movies using the image recognition model;, (“The present invention relates to a real-time image detection system, and more particularly, to a method and system for analyzing a traffic flow and an unexpected situation in roads, tunnels, bridges, etc., and detecting a specific object in an image using a change detection technique and a deep learning technique A real-time image detection system based on object recognition, and a method thereof.” (Jeong: Description – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa in further view of Penilla with these above aforementioned teachings from Jeong in order to create a safe and effective moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Jeong’s system and method for detecting image in real-time based on object recognition as “traffic flows and emergencies in traffic are a series of non-repetitive and unpredictable events that occur on the road. For example, there are obstacles on the road due to traffic speculation, traffic accidents, road construction, , Road maintenance work, and other unusual events. When an unexpected situation occurs, the normal flow of the traffic flow is broken, the capacity of the road is reduced, and the traffic congestion and the air pollution cause enormous social and economic losses.” (Jeong: Description – 3rd paragraph) Combining Yairi and Jeong would therefore create an efficient system able to “detect the unexpected sudden situation more quickly” (Jeong: Description – 3rd paragraph), in order to “effectively cope with an unforeseen unexpected situation” (Jeong: Description – 3rd paragraph).

Response to Arguments

The 35 U.S.C. 112 rejections set forth in the Non-Final Rejection mailed on May 20, 2022 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 27, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 27th, 2022 with regard to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant’s arguments filed on July 27th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 101 rejection, the addition of “collect information of road barriers using a deep learning of utilizing an image recognition model for recognizing objects which are the road barriers from images and determine presence of the road barriers from movies using the image recognition model” in claims 1 and 13 does not satisfactorily overcome the rejection. Claims 1 and 13 recite calculating, collecting, performing, and generating steps that as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims recite a mental process.
Moreover, the abstract idea is not integrated into a practical application. Considering claims 1, the claim recites two additional element – a storage unit and a processor. Both elements are recited at a high-level of generality (i.e., as received data) such that they amount to no more than mere instructions to apply the exception using a generic storage unit and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Considering claim 13, the claim recites four additional element – a moving assist device, a storage unit, a processor, and a user terminal. All four elements are recited at a high-level of generality (i.e., as received data) such that they amount to no more than mere instructions to apply the exception using a generic moving assist device, storage unit, processor, and user terminal. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (See 35 U.S.C. 101 rejection above for further detail)
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Penilla or Yairi as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Penilla mentions “A cloud processing system can be defined as an interconnected and distributed physical or virtual software defined network that utilizes virtual or physical processing and storage machines that enable various applications and operating systems to facilitate the communication with and between various client devices (vehicles, user devices, structures, objects etc.)” (Penilla: Detailed Embodiments – 60th paragraph), therefore addressing the Applicant’s limitation of “and a processor, being communicated with the storage unit and configured to”. Furthermore, Penilla states “parking location data, locator data for parking spots” (Penilla: Drawings – 46th paragraph, FIG. 10), therefore addressing the Applicant’s limitation of “with respect to the information related to the parking lot”. Finally, Penilla further states “a method for navigating a vehicle automatically from a current location to a destination location without a human operator is provided. The method includes identifying a vehicle location using global positioning system (GPS) data regarding the vehicle. Also included is identifying that the vehicle location is near or at a parking location. Then, using mapping data defined for the parking location. The mapping data at least in part is used to find a path at the parking location to avoid a collision of the vehicle with at least one physical structure when the vehicle is automatically moved at the parking location” (Penilla: Summary – 11th paragraph), therefore addressing the Applicant’s limitation of “the parking lot as an intermediate point, the vehicle route that indicates moving using a vehicle” as set forth in claim 1.
Moreover, Yairi mentions “compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data” (Yairi: Disclosure of the Invention – 11th paragraph), therefore addressing the Applicant’s limitation of “calculate a composite route from a place of departure to a destination”. Furthermore, Yairi states “The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5), therefore addressing the Applicant’s limitation of “the vehicle route and the wheelchair route, wherein the composite route includes”. Finally, Yairi further states “the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph), therefore addressing the Applicant’s limitation of “and the wheelchair route that indicates moving using a wheelchair” as set forth in claim 1.
As a result, the combination of Penilla and Yairi addresses “the barriers on the composite route (including: the parking lot as an intermediate point, the vehicle route that indicates moving using a vehicle, and the wheelchair route that indicates moving using a wheelchair)” as well as “the processor configured to obtain the composite route” as set forth by the Applicant in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667                                                                                                                                                                                                                                            


September 14, 2022